IT IS ORDERED that:
1. David S. Litwin is temporarily suspended from the practice of law, effective July 31, 1981, pending final determination of the ethics complaints against him, and until further order of the Court.
2. David S. Litwin shall comply with all the regulations of the Disciplinary Review Board governing suspended, disbarred or resigned attorneys.
We hereby consent to the entry and form of the above Consent Order.
*594'/s/David S. Litwin David S. Litwin, Respondent
Brach, Eichler, Rosenberg,
Silver, Bernstein & Hammer
By: /s/Burton L. Eichler
Burton L. Eichler, Attorney
for Respondent
/s/Colette A. Coolbaugh
Colette A. Coolbaugh
Assistant Director
Division of Ethics & Professional
Services